DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/16/2022 has been entered. Claims 13, 15, 17-18, 22-23, 26-28, 30-32, 34 have been amended and claims 21, 29 have been cancelled. Therefore, claims 1-20, 22-28 and 30-40 are now pending in the application.

Allowable Subject Matter
Claims 1-20, 22-28 and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Eike et al. (US — 5,904,228) discloses Brake Control System and Related Method comprising:
a brake device (Title and Abstract), a mechanical urging device (25, Fig: 2-3), and a hydraulic urging device (10, Fig: 2-3), wherein the mechanical urging device and the brake device form a parking brake device (The invention relates generally to brakes and, more particularly, to vehicular brakes used for parking and emergency stopping, Col: 1, Ln: 13-15), and the hydraulic urging device takes the form of a hydraulically actuable release device for the parking brake device (Fig: 2-3), wherein the hydraulic urging device (10, Fig: 3) comprises a valve control (37, Fig: 3) with a releasable check valve (41, Fig: 3) and the check valve allows a through- flow of hydraulic medium for releasing the parking brake device (the valve 41 permits flow along the passage 39 in the direction of the arrow 43 but prevents flow in the opposite direction, Col: 4, Ln: 45-52, Fig: 3).
However, prior fails to disclose check valve blocks a back-flow of hydraulic medium unless the check valve is released by a release arrangement and by way of the back- flow through the released check valve the mechanical urging device is enabled to put the parking brake device into a braking condition.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 13. Therefore, independent claims 1 and 13 are allowable. Claims 2-12, 14-20, 22-28 and 30-40 are also allowable by virtue of their dependencies from claims 1 and 13 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657